DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SANDRA DAVIS,
                                Appellant,

                                    v.

                              JESSICA MURO,
                                 Appellee.

                              No. 4D16-2713

                          [November 2, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward Artau, Judge; L.T. Case No. L.T. Case No.
502011CA019191XXXXMB.

   Jeffrey M. James of Banker Lopez Gassler, P.A., Tampa, for appellant.

   Nichole J. Segal and Andrew A. Harris of Burlington & Rockenbach,
P.A., West Palm Beach, and William D. Zoeller of Schuler, Halvorson,
Weisser, Zoeller & Overbeck, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.